Citation Nr: 1029220	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  10-02 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder 
claimed as depression.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3.  Entitlement to service connection for dementia.

4.  Entitlement to service connection for colitis.

5.  Entitlement to service connection for hypothyroidism.

6.  Entitlement to a higher initial evaluation in excess of 10 
percent for the service-connected bilateral hearing loss.  

7.  Entitlement to special monthly compensation (SMC) based on 
the need for aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:  B. G. A., Agent


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1941 to August 1945. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2009 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

The Veteran is seeking service connection for depression.  The 
record also indicates that he has been diagnosed with anxiety.  
In light of this evidence, the Board finds that the scope of the 
Veteran's present claim is not limited to a claim of service 
connection for depression alone, but also encompasses a claim of 
service connection for any psychiatric disorder, including, but 
not limited to, depression and anxiety.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009).   

In July 2010, the Board received additional evidence directly to 
the Board without a waiver of initial RO consideration and 
adjudication.  This evidence is not pertinent to the claims 
decided below.  Accordingly, a remand is not required as to those 
issues.  See 38 C.F.R. 20.1304 (2009).  

The record indicates that the Veteran has a pending claim for 
special monthly pension.  The claims file does not show that the 
Agency of Original Jurisdiction (AOJ) has adjudicated the issue 
or that an appeal has otherwise been perfected to the Board.  
Also, as part of his original claim, the Veteran sought service 
connection for tinnitus.  These issues have not been certified to 
the Board.  As such, the Board does not have jurisdiction over 
them and they must be referred to the AOJ for appropriate 
action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of SMC based on the need for aid and attendance or 
being housebound is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current psychiatric disorder (to 
include depression and anxiety), COPD, dementia, colitis, or 
hypothyroidism shown by competent and credible evidence to have 
had its clinical onset in service; the Veteran does not contend 
that he has had continuous symptoms since his service separation, 
and the disorders are not related by competent and credible 
evidence to any incident during service

2.  The Veteran's right ear hearing loss is shown in October 2008 
to have been manifested by a Level VII in the left ear and a 
Level VI in the right ear.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a current psychiatric disorder, to 
include depression and anxiety, due to disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).

2.  The Veteran does not have a disorder manifested by COPD due 
to disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).

3.  The Veteran does not have a disorder manifested by dementia 
due to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).

4.  The Veteran does not have a disorder manifested by colitis 
due to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2009).

5.  The Veteran does not have a disorder manifested by 
hypothyroidism due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

6.  The criteria for the assignment of a 30 percent evaluation 
for bilateral hearing loss disability are met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 
4.85 including Diagnostic Code 6100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  VCAA and its 
implementing regulations provide that, upon the submission of a 
substantially complete application for benefits, VA has an 
enhanced duty to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the present case, considering the duties imposed by VCAA and 
its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
the claims on appeal has been accomplished.  

With regard to his claims of service connection, the VCAA duty to 
notify was satisfied by a letter sent to the Veteran in October 
2008, which fully addressed what evidence was required to 
substantiate the claims, and the respective duties of VA and a 
claimant in obtaining evidence.  The October 2008 letter also 
advised the Veteran of the five Dingess elements, to specifically 
include that a disability rating and an effective date for the 
award of benefits are assigned in cases where service connection 
is warranted.  See Dingess/Hartman, 19 Vet. App. at 484.

With regard to the claim for a higher initial rating for the 
service-connected bilateral hearing loss disability, the appeal 
arises from disagreement with the initial evaluation assigned 
following the grant of service connection for hearing loss.  Once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

For these reasons, the Board finds that any arguable lack of full 
preadjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  See Shinseki v. Sanders, ---U.S. ----, 
129 S.Ct. 1696, 173 L.Ed.2d 532 (2009).  

The Board also finds that there is no indication whatsoever that 
any additional action is needed to comply with the duty to assist 
the Veteran in connection with the claims on appeal.  First, the 
Veteran's service treatment record (STR) is on file, and the 
claims file contains medical records from those VA and non-VA 
medical providers that the Veteran identified as having relevant 
records.  The Veteran (nor his representative) has not 
identified, and the file does not otherwise indicate, that any 
other VA or non-VA medical providers have additional pertinent 
records that should be obtained before the appeal is adjudicated 
by the Board.  

Although the Veteran was not afforded a VA examination in 
connection with his service connection claims, the Board finds 
that a VA examination is not necessary.  As explained in detail 
below, the Veteran does not contend, and the record does not 
include, evidence establishing an event, injury, or disease 
during service; continuous symptoms since service; or an 
indication that a current disability may be associated with the 
Veteran's service.  Accordingly, a VA examination is not 
necessary in connection with these claims.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006). 

In November 2008, the Veteran was afforded a VA examination to 
evaluate the severity of his service-connected bilateral hearing 
loss.  Although the Board grants a higher rating based on results 
of an October 2008 VA outpatient audiological evaluation rather 
than the VA examination results, the Board finds that the VA 
examination is adequate because, as shown below, it was based 
upon consideration of the Veteran's pertinent medical history, 
his lay assertions and current complaints, and because it 
describes the service-connected bilateral hearing loss disability 
in detail sufficient to allow the Board to make a fully informed 
determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing 
Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).   Furthermore, 
the Veteran has not asserted, and the evidence does not show, 
that his symptoms have increased in severity since that 
evaluation. 

The Board accordingly finds no reason to remand for further 
examination.  

Finally, the duty to assist has been satisfied to the extent the 
Veteran has been advised of his entitlement to a hearing before 
the RO and before the Board in conjunction with the issues on 
appeal, but he has not requested such a hearing.  

In light of this evidentiary development, the Board finds that 
all necessary facts have been properly developed in regard to the 
Veteran's claims, and no further assistance is required in order 
to comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claims.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

For these reasons, the Board may proceed with adjudicating the 
issues based on the current record.

II.  Analysis

A.  Entitlement to Service Connection

The Veteran is seeking service connection for depression, COPD, 
dementia, colitis, and hypothyroidism

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Also, certain chronic diseases may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing 
of chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

If service records are presumed to have been destroyed while in 
government custody, VA's duty to assist is heightened and 
includes an obligation to search for other forms of records that 
support the claimant's case.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).   

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(BVA has a duty to assess).  In weighing credibility, VA may 
consider interest, bias, inconsistent statements, bad character, 
internal inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, desire 
for monetary gain, and demeanor of the witness.  Caluza v. Brown, 
7 Vet. App. 498, 511 (1995) 

In the present case, the Board finds that the weight of the 
probative evidence is against the Veteran's claims of service 
connection.  

A September 2008 letter from the Veteran's private (non-VA) 
treating physician establishes that he is currently diagnosed 
with dementia, colitis, depression, COPD, and hypothyroidism.  
Also, with regard to a psychiatric disorder, an earlier, 
September 1999 private treatment note indicates that the Veteran 
has a history of depression and anxiety.  The record, however, 
contains no credible or competent evidence indicating that these 
disorders may be related to his active service  

As an initial matter, the Board points out that most of the 
Veteran's service treatment record (STR) was lost in a fire at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri, in July 1973.  Limited portions of the STR are 
currently associated with the claims file, but they show no 
complaints or treatment related to the claimed disorders.  

Regardless of the absent STR, the Veteran does not contend that 
the claimed disorders had their onset during service.  In fact, 
in his original, September 2008 claim, the Veteran wrote that he 
had dementia since 2001, colitis since 2000, and COPD and 
depression since 2004.  The only disorder he specified as having 
its onset during service was hearing loss, which he attributed to 
his service as a pilot during World War II.  

The Board recognizes that the Veteran is diagnosed with dementia, 
which calls into question the reliability of the history he 
provided in his 2008 claim.  See Caluza, 7 Vet. App. at 511.  The 
Veteran's son, who is serving as his agent, however, acknowledged 
in January 2010 that the Veteran's claimed disorders began well 
after service.  

By contrast, the Veteran's son in a January 2010 reported that 
the Veteran has had depression most of his adult life related to 
his WWII service.  The Veteran's son also wrote in January 2010 
that the Veteran has had hypothyroidism since his active service, 
and had been taking medication since 1945 for the disorder.  The 
Board points out, however, that the Veteran's son did not explain 
the basis for these assertions.  For instance, he did not 
indicate that he personally witnessed the Veteran taking 
medication for hypothyroidism beginning in 1945.  In any event, 
the January 2010 assertions of the Veteran's son have reduced 
reliability in light of his earlier, January 2010 acknowledgment 
that these disorders began well after the Veteran's service.  Due 
to these inconsistencies, his assertions are found to be not 
credible evidence of onset during service.  See Caluza, 7 Vet. 
App. at 511.  

In summary, the competent evidence establishes that the Veteran 
is currently diagnosed with depression (with a history of 
anxiety), COPD, dementia, colitis, and hypothyroidism.  The 
weight of the competent and credible evidence, however, shows 
that these disorders had their onset many years following the 
Veteran's service separation.  There is no indication that the 
disorders may otherwise be etiologically related to his service.  
Accordingly, the evidence does not support the Veteran's claims.  
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Entitlement to a Higher Rating

The Veteran is also seeking a higher initial evaluation for the 
service-connected bilateral hearing loss.  

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1, et. al.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. 
West, 12 Vet App 119, 125-26 (1999), however, the U.S. Court of 
Appeals for Veterans Claims (Court) distinguished appeals 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service-connected.  
Accordingly, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of service 
connection, and consideration of the appropriateness of "staged 
rating" (i.e., assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See id. 
at 126-27.  Moreover, the Board notes, the Court recently held 
that in claims for increased rating VA must consider that a 
claimant may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Given the nature of present claim for a higher initial 
evaluation, the Board has considered all evidence of severity 
since the effective date for the award of service connection for 
September 2008.  The Board's adjudication of this claim 
accordingly satisfies the requirements of Hart.  

Hearing loss is rated under the provisions of 38 C.F.R. § 4.85, 
Diagnostic Code (DC) 6100.  Evaluations of defective hearing are 
derived by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  
Hearing impairment is determined by averaging the hearing 
impairment at each of the four designated frequencies (1000, 
2000, 3000, and 4000 Hertz).  38 C.F.R. § 4.85.  This results in 
a Puretone Threshold Average for each ear.  Id.  The Puretone 
Threshold Average is charted, in conjunction with the Speech 
Discrimination Percentage for that ear, in Table VI of 38 C.F.R. 
§ 4.85.  Id.  This results in a score, expressed as a Roman 
numeral, for each ear.  Id.  The Roman numeral scores for both 
ears are then charted in Table VII of 38 C.F.R. § 4.85, and the 
intersection of the scores provides the percentage of disability.  
Id.

Effective June 10, 1999, exceptional patterns of hearing 
impairment, which cannot always be accurately assessed under the 
standards of 38 C.F.R. § 4.85, may be evaluated under the 
provisions of 38 C.F.R. § 4.86.  These provisions apply when 
either the puretone threshold at each of the four specified 
frequencies is 55 decibels or more, 38 C.F.R. § 4.86(a), or when 
the puretone threshold is 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz, 38 C.F.R. § 4.86(b).  If 
either of these provisions applies, each ear is evaluated 
separately.  See 38 C.F.R. § 4.86.  The Roman numeral designation 
for the ear with an exceptional pattern of hearing impairment is 
derived from Table VI or VIa, whichever results in the higher 
numeral.  When 38 C.F.R. § 4.86(b) is applicable, the assigned 
numeral is elevated to the next higher Roman numeral.  See id.    

(Here, as documented below, the exceptional patterns do not 
apply.  Accordingly, the Veteran's hearing loss will be evaluated 
hearing loss by application of 38 C.F.R. § 4.85.)

Table VIa will also be applied when an examiner certifies that 
the use of the speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc.  See 38 C.F.R. § 4.85(c). 

The pertinent evidence in the present case first consists of the 
results of an October 2008 VA outpatient audiological 
consultation.  The audiologist noted the Veteran's pertinent 
history, then reported audiometer results were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
35
50
80
110
69
LEFT
N/A
40
55
75
100
68

Speech recognition scores were 72 percent right ear and 64 
percent left ear.  The audiologist diagnosed normal sloping to 
profound sensorineural hearing loss (SNHL) bilaterally.  

Charting the Veteran's audiological results against Table VI 
results in assignment of a Level VII for the left ear and a Level 
VI for the right ear.  Charting a Level VI, the better ear, with 
a Level VII, the poorer ear, against Table VII results in a 30 
percent rating.  

The Veteran also underwent a VA audiological evaluation in 
November 2008.  The examiner noted the Veteran's complaints of 
noise exposure during service and a current difficulty following 
conversation.  The VA examiner then reported audiometer results 
as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
35
50
80
110
68
LEFT
N/A
5
55
70
95
56

Speech recognition scores were 82 percent right ear and 76 
percent left ear.  The audiologist diagnosed mild to profound 
SNHL bilaterally.  

Charting the November 2009 audiological evaluation results 
against Table VI of 38 CFR 4.85, a Level IV is derived for the 
left ear and a Level IV is determined for the right ear.  
Charting a Level IV and Level IV hearing loss against Table VIII 
results in a 10 percent evaluation.

In light of this evidence, the Board finds that the service-
connected hearing loss disability picture more nearly 
approximates the criteria for the assignment of a 30 percent 
evaluation.  In particular, the October 2008 audiological 
evaluation results meet the criteria for assignment of a 30 
percent disability rating.  To the extent the November 2008 VA 
examination are consistent with assignment of a 10 percent 
evaluation, neither the October 2008 VA audiologist nor the 
November 2008 VA examiner indicated that the October 2008 
audiological evaluation results are unacceptable for VA rating 
purposes or do not accurately represent the severity of the 
Veteran's service-connected hearing loss disability.  
Accordingly, by extending the Veteran the benefit of the doubt, a 
30 percent rating is assignable.  

An evaluation higher than 30 percent is not assignable, because 
mechanical application of the October 2008 and November 2008 
audiometric evaluations to the rating schedule shows that a 30 
percent rating, but not higher, is assignable.  See Lendenmann, 
3 Vet. App. 345.

In conclusion, the Board finds that an initial 30 percent rating, 
but not higher, is warranted for the service-connected bilateral 
hearing loss disability.  "Staged ratings" are not warranted 
because the schedular criteria for a 30 rating were met during 
the entire period under appellate review.  See Hart, 21 Vet. App. 
at 505; Fenderson, 12 Vet. App. at 126-27.  

The Board's findings above are based on schedular evaluation.  To 
afford justice in exceptional situations, an extraschedular 
rating may also be provided.  38 C.F.R. § 3.321(b).  Here, 
however, referral for extraschedular consideration is not 
warranted.  First, for the reasons given, the applicable rating 
criteria reasonably describe the Veteran's disability level and 
symptomatology.  Furthermore, the evidence provides no indication 
that the Veteran's service-connected hearing loss disability has 
resulted in marked interference with employment in excess of that 
contemplated by the rating schedule, frequent periods of 
hospitalization, or other evidence that would render impractical 
the application of the regular schedular standards.  Therefore, 
the Board is not required to remand the Veteran's claim for 
consideration of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In making this determination, the Board is cognizant of the 
holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007), in 
which the Court explained that, unlike the rating schedule for 
hearing loss, the extraschedular provisions do not rely 
exclusively on objective test results to determine whether 
referral for an extra-schedular rating was warranted.  Therefore, 
the Court held, a VA audiologist, in addition to dictating 
objective test results, must fully describe the functional 
effects caused by a hearing loss disability in the final 
examination report.  Id. at 455.  In accordance with Martinak in 
the present case, the November 2008 examiner noted the Veteran's 
current complaints that he has difficulty following conversation 
and, sometimes, difficulty understanding his son speak.  




ORDER

Service connection for a psychiatric disorder is denied.

Service connection for chronic obstructive pulmonary disease is 
denied.

Service connection for dementia is denied.

Service connection for colitis is denied.

Service connection for hypothyroidism is denied.

An initial 30 percent evaluation, but not higher for the service-
connected bilateral hearing loss, is granted, subject to the 
regulations governing the payment of VA monetary benefits.


REMAND

In July 2010, the  Board received additional evidence from the 
Veteran's agent pertinent to his claim for SMC.  The Veteran, 
however, did not waive initial RO review for this evidence.  
Accordingly, the Board may not consider the new evidence in the 
first instance, and the claim must be remanded to the RO for 
appropriate adjudication.  See 38 C.F.R. § 20.1304(b)(2); 
Disabled Am. Veterans, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the matter is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

After completing any initial development 
deemed warranted based upon a review of the 
entire record, to include associating any 
pertinent outstanding records with the claims 
folder, the RO should readjudicate the 
remanded claim in light of all pertinent 
evidence and legal authority and addressing 
all relevant theories of entitlement.  If any 
benefit sought on appeal remains denied, the 
RO should furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for all 
determinations, and affords the appropriate 
time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


